Title: Thomas Jefferson’s Final Agreement with William & Reuben Mitchell, 16 August 1811
From: Mitchell, Reuben,Mitchell, William
To: Jefferson, Thomas


           
		  
		    
		  
		   
		  
		  
		  
		  
		  
		   
		   
		   
		  We have purchased of Mr Thomas Jefferson the whole of his present Crop of Wheat at the Poplar Forest to be delivered in the Black Water Mills as soon as one Waggon can conveniently haul it—the price
			 to be within two shillings of that of Richmond; to be fixed at any time within forty days from this time; and payable in a Bill on Richmond at 60 days from the 5th of September next—
          WitnessOwen OwensW & R Mitchell 
                   
                  Lynchburg 
                  16th Augst 1811
				
        